Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method for preparing a dairy mousse comprising the steps of providing a milk raw material, subjecting the milk raw material to microfiltration to provide an ideal whey protein solution as a microfiltration permeate containing the whey proteins in native forms and free from by-products from the cheese manufacture, crosslinking proteins of the ideal whey protein solution with 10 - 330 nkat/g protein of transglutaminase to obtain a protein crosslinked solution, adjusting the pH to the range of 3.5 - 6.5, heat-treating the protein crosslinked solution or the mixture, and subjecting the protein crosslinked solution or the mixture to an aeration treatment for providing an aerated dairy product is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
February 12, 2021